DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 19, the limitation “means for, have been interpreted as a generic place holder. The recited generic placeholder is not preceded by a structural modifiers and is simply the place holder “means for”.
From the functional description of these blocks, given above, it will be apparent for a person skilled in the art of designing electronic devices how embodiments of these blocks can be manufactured with well-known electronic components. A detailed architecture of the contents of the functional blocks hence is not given.” The specification does not define structural elements within which the functional blocks would be processed. 

Applicant has failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. (112(b) (or 35 U.S.C. 112, second paragraph).  Accordingly Claim 4 is rejected in the following section of this Office Action under 35 U.S.C 112(b) (or 35 U.S.C. 112, second paragraph).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 is rejected under the same rationale as claim 19.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 1, 13, 16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations, “……display characteristics of the hardware display…..” It is unclear what characteristics is defined as? The specification lacks clarity as to how or what characteristics of the display is. Characteristics will be determined as a displaying an image on the screen or providing an image on the screen of the display. The examiner request that the applicant point out in the specification as to the characteristics or provide clarity as to what characteristics are performed on the display. Clarification is requested in correlation to the specification in order to determine how this operation is being performed. The applicant is asked provide clarity of the claim limitation in regards to “characteristics” so no further rejection under 35 USC § 112 statues are given.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 6, 7, 9, 10, 11, 13, 15, 16, 18,19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0316966).
Regarding claim 1, Lee teaches a method, performed by a data processing system, for modifying sound fields for one or more users viewing a display, the method comprising: identifying a location of a feature in display data for output on a hardware display, the feature representing an object to be displayed on the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site.); determining a position where the feature will be displayed on the hardware display based upon the location of the feature in the display data and display characteristics of the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system.); obtaining image data from an image capture device communicatively coupled to the processor; identifying a user in the image data from the image capture device (see fig. 1, ¶ 0016-0017. The system having a depth camera being used to determine a local participants location in front of the display.); calculating a location of the user in the image data relative to a position of the hardware display based upon a relative position of the image capture device to the hardware display, image capture device characteristics, and the location of the user data in the image data (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system.); calculating a position of the user relative to the feature based upon the displayed position of the feature and the location of the user in the image data relative to the position of the hardware display (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system. The system monitors the user (local user) and as the user moves around the display, the system tracks the user and provides different coordinates of the on the display of the remote user in light of the local user.); modifying an audio stream to modify a sound field for one or more audio output devices using the location of the user in the image data relative to the position of the feature; and causing play out of the audio stream to generate the modified sound field for the user (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  


Regarding claim 2, Lee teaches the method of claim 1, wherein the one or more audio output devices comprise a plurality of audio output devices, and wherein the audio stream comprises a respective channel for each of the plurality of audio output devices, and wherein modifying the audio stream to modify the sound field comprises modifying, for an audio component associated with the feature, a respective magnitude of a respective signal provided for each of the respective channels such that the user experiences the audio component as coming from a direction of the feature on the hardware display (see ¶ 0025-0027. The sound coming from a remote user’s coordinates will be louder at the local users ear being located closest to the remote user orientation. The system using IID (interaural intensity differences) makes adjustments to the volume of the speakers appropriately. The sound volume increases at the local users left and right ears in respect to the remote users virtual orientation and coordinates with respect to the location of the speakers.).  


Regarding claim 4, Lee teaches the method of claim 1, wherein the feature is a first feature, and wherein the method further comprises: identifying a location of a second feature in the display data; determining a position where the second feature will be displayed on the hardware display based upon the location of the second feature in the display data and the display characteristics of the hardware display  and identifying a position of the user relative to the second feature based upon the displayed position of the second feature and the location of the user in the image data relative to the position of the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site.); wherein modifying the audio stream comprises modifying the audio stream to modify the sound field for the one or more audio output devices based upon the location of the user in the image data relative to the position of the first feature and the second feature (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  The system providing a second feature can be participants in a conferencing session. Thus the second feature or feature being the user’s in a conferencing session being displayed at local and remote locations. Therefore the local and remote users can provide the users (features) being displayed on a screen in a conferencing session.   


Regarding claim 6, Lee teaches the method of claim 1, wherein the image capture device is a camera, and wherein the image data comprises a first video frame of video data obtained by the camera (see fig. 1, ¶ 0016-0017. The system having a depth camera being used to determine a local participants location in front of the display.). 

Regarding claim 7, Lee teaches the method of claim 6, further comprising: obtaining a second video frame of the user; identifying an updated location of the user in the second video frame relative to the position of the hardware display based upon the relative position of the camera to the hardware display, the image capture device characteristics, and the location of the user in the second video frame; identifying an updated position of the user relative to the feature based upon the displayed position of the feature and the location of the user in the second video frame relative to the position of the hardware display (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system. The system monitors the user (local user) and as the user moves around the display, the system tracks the user and provides different coordinates of the on the display of the remote user in light of the local user.); modifying the audio stream to modify the sound field for the one or more audio output devices based upon the updated position of the user relative to the displayed position of the feature; and causing play out of the audio stream to generate the modified sound field for the user (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  
  
Regarding claim 9, Lee teaches the method of claim 1, wherein the feature in the display data is a feature representing an active speaker in the display data (see fig. 1-2, ¶ 0016-0017. The conferencing session displays active speakers on a display. Thus the remote and local participants being the active speaker.).   

Regarding claim 10, Lee teaches a system for modifying sound fields for one or more users viewing a display, the system comprising: one or more hardware processors; a memory, storing instructions, which when executed, cause the one or more hardware processors to perform operations comprising: identifying a location of a feature in display data for output on a hardware display, the feature representing an object to be displayed on the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site.); determining a position where the feature will be displayed on the hardware display based upon the location of the feature in the display data and display characteristics of the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system.); obtaining image data from an image capture device communicatively coupled to the processor; identifying a user in the image data from the image capture device (see fig. 1, ¶ 0016-0017. The system having a depth camera being used to determine a local participants location in front of the display.); calculating a location of the user in the image data relative to a position of the hardware display based upon a relative position of the image capture device to the hardware display, image capture device characteristics, and the location of the user data in the image data (see fig.1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system.); calculating a position of the user relative to the feature based upon the displayed position of the feature and the location of the user in the image data relative to the position of the hardware display (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system. The system monitors the user (local user) and as the user moves around the display, the system tracks the user and provides different coordinates of the on the display of the remote user in light of the local user.); modifying an audio stream to modify a sound field for one or more audio output devices using the location of the user in the image data relative to the position of the feature; and causing play out of the audio stream to generate the modified sound field for the user (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  


Regarding claim 11, Lee teaches the system of claim 10, wherein the one or more audio output devices comprise a plurality of audio output devices, and wherein the audio stream comprises a respective channel for each of the plurality of audio output devices, and wherein the operation of modifying the audio stream to modify the sound field comprises an operation of modifying, for an audio component associated with the feature, a respective magnitude of a respective signal provided for each of the respective channels such that the user experiences the audio component as coming from a direction of the feature on the hardware display (see ¶ 0025-0027. The sound coming from a remote user’s coordinates will be louder at the local users ear being located closest to the remote user orientation. The system using IID (interaural intensity differences) makes adjustments to the volume of the speakers appropriately. The sound volume increases at the local users left and right ears in respect to the remote users virtual orientation and coordinates with respect to the location of the speakers.).  


Regarding claim 13, Lee teaches the system of claim 10, wherein the feature is a first feature, and wherein the operations further comprise: identifying a location of a second feature in the display data; determining a position where the second feature will be displayed on the hardware display based upon the location of the second feature in the display data and the display characteristics of the hardware display; and identifying a position of the user relative to the second feature based upon the displayed position of the second feature and the location of the user in the image data relative to the position of the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site.); wherein modifying the audio stream comprises modifying the audio stream to modify the sound field for the one or more audio output devices based upon the location of the user in the image data relative to the position of the first feature and the second feature (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  The system providing a second feature can be participants in a conferencing session. Thus the second feature or feature being the user’s in a conferencing session being displayed at local and remote locations. Therefore the local and remote users can provide the users (features) being displayed on a screen in a conferencing session.   

Regarding claim 15, Lee teaches the system of claim 10, wherein the image capture device is a camera, and wherein the image data comprises a first video frame of video data obtained by the camera (see fig. 1, ¶ 0016-0017. The system having a depth camera being used to determine a local participants location in front of the display.). 


Regarding claim 16, Lee teaches the system of claim 15, wherein the operations further comprise: obtaining a second video frame of the user; identifying an updated location of the user in the second video frame relative to the position of the hardware display based upon the relative position of the camera to the hardware display, the image capture device characteristics, and the location of the user in the second video frame; identifying an updated position of the user relative to the feature based upon the displayed position of the feature and the location of the user in the second video frame relative to the position of the hardware display (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system. The system monitors the user (local user) and as the user moves around the display, the system tracks the user and provides different coordinates of the on the display of the remote user in light of the local user.); modifying the audio stream to modify the sound field for the one or more audio output devices based upon the updated position of the user relative to the displayed position of the feature; and causing play out of the audio stream to generate the modified sound field for the user (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  


Regarding claim 18, Lee teaches the system of claim 10, wherein the feature in the display data is a feature representing an active speaker in the display data (see fig. 1-2, ¶ 0016-0017. The conferencing session displays active speakers on a display. Thus the remote and local participants being the active speaker.).   


Regarding claim 19, Lee teaches a system for modifying sound fields for one or more users viewing a display, the system comprising: means for identifying a location of a feature in display data for output on a hardware display, the feature representing an object to be displayed on the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site.); means for determining a position where the feature will be displayed on the hardware display based upon the location of the feature in the display data and display characteristics of the hardware display (see fig. 1-2, 7, ¶ 0017, 0021. The display provides an object (remote user) to be displayed which the system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system.); means for obtaining image data from an image capture device communicatively coupled to the processor; means for identifying a user in the image data from the image capture device (see fig. 1, ¶ 0016-0017. The system having a depth camera being used to determine a local participants location in front of the display.); means for calculating a location of the user in the image data relative to a position of the hardware display based upon a relative position of the image capture device to the hardware display, image capture device characteristics, and the location of the user data in the image data (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system.); means for calculating a position of the user relative to the feature based upon the displayed position of the feature and the location of the user in the image data relative to the position of the hardware display (see fig .1-2, 7, ¶ 0016-0017, 0021. The system identifies the location of the object on the display as the object moves around. The coordinates of the remote user are periodically determined and provided to the display at the location site. The system makes adjustments to match the image of the remote participants rendered on the display in the local coordinate system. The system monitors the user (local user) and as the user moves around the display, the system tracks the user and provides different coordinates of the on the display of the remote user in light of the local user.); means for modifying an audio stream to modify a sound field for one or more audio output devices using the location of the user in the image data relative to the position of the feature; and means for causing play out of the audio stream to generate the modified sound field for the user (see fig. 2, 7, ¶ 0016-0017, 0021. The system provides sound to the local user in which the user perceives the sounds generated by the remote user as if the sounds are emanating from the direction or position of the remote user being rendered on the display.  Audio signals are processed based on the on the relative positions of the local and remote users and played over the left and right stereo speakers. This provides the local user with sounds emanating from the direction of the remote user imaged being rendered on the display.).  


Regarding claim 20, Lee teaches the system of claim 19, wherein the one or more audio output devices comprise a plurality of audio output devices, and wherein the audio stream comprises a respective channel for each of the plurality of audio output devices, and wherein the means for modifying the audio stream to modify the sound field comprises means for modifying, for an audio component associated with the feature, a respective magnitude of a respective signal provided for each of the respective channels such that the user experiences the audio component as coming from a direction of the feature on the hardware display (see ¶ 0025-0027. The sound coming from a remote user’s coordinates will be louder at the local users ear being located closest to the remote user orientation. The system using IID (interaural intensity differences) makes adjustments to the volume of the speakers appropriately. The sound volume increases at the local users left and right ears in respect to the remote users virtual orientation and coordinates with respect to the location of the speakers.).  



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0316966) in view of Etter (US 2010/0328423).
Regarding claim 3, Lee teaches the method of claim 2, wherein the plurality of audio output devices comprise a left ear speaker and a right ear speaker, and wherein modifying the respective magnitude comprises modifying respective magnitudes of respective signals provide for each of the left ear speaker and he right ear speaker (see ¶ 0025-0027. The sound coming from a remote user’s coordinates will be louder at the local users ear being located closest to the remote user orientation. The system using IID (interaural intensity differences) makes adjustments to the volume of the speakers appropriately. The sound volume increases at the local users left and right ears in respect to the remote users virtual orientation and coordinates with respect to the location of the speakers.).  
However Lee does not disclose headphones comprising a left ear speaker and a right ear speaker.
Etter teaches headphones comprising a left ear speaker and a right ear speaker (see ¶ 0057. A headset with a right and left speakers.).
The combination of Etter to Lee provides speakers (left and right) which are part of a headset. The headset can replace the speaker system in Lee.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate headset speaker system for teleconferencing session. The modification provides the replacement of speaker system of Lee with the headset of Etter for conferencing.


Regarding claim 12, Lee teaches the system of claim 11, wherein the plurality of audio output devices comprise a left ear speaker and a right ear speaker, and wherein the operation of modifying the respective magnitude comprises an operation of modifying respective magnitudes of respective signals provide for each of the left ear speaker and he right ear speaker (see ¶ 0025-0027. The sound coming from a remote user’s coordinates will be louder at the local users ear being located closest to the remote user orientation. The system using IID (interaural intensity differences) makes adjustments to the volume of the speakers appropriately. The sound volume increases at the local users left and right ears in respect to the remote users virtual orientation and coordinates with respect to the location of the speakers.).  
However Lee does not disclose headphones comprising a left ear speaker and a right ear speaker.
Etter teaches headphones comprising a left ear speaker and a right ear speaker (see ¶ 0057. A headset with a right and left speakers.).
The combination of Etter to Lee provides speakers (left and right) which are part of a headset. The headset can replace the speaker system in Lee.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate headset speaker system for teleconferencing session. The modification provides the replacement of speaker system of Lee with the headset of Etter for conferencing.


7.	Claim(s) 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0316966) in view of Bedingfield, Sr. et al. (US 8,406,439).
Regarding claim 5, Lee does not teach the method of claim 4, wherein the audio stream comprises a first audio component associated with the first feature and a second audio component associated with the second feature, and wherein modifying the audio stream comprises: modifying the first audio component to modify the sound field based upon the location of the user in the image data relative to the position of the first feature; modifying the second audio component to modify the sound field based upon the location of the user in the image data relative to the position of the second feature; and providing the first and the second audio components to the audio stream.  
Bedingfield teaches wherein the audio stream comprises a first audio component associated with the first feature and a second audio component associated with the second feature, and wherein modifying the audio stream comprises: modifying the first audio component to modify the sound field based upon the location of the user in the image data relative to the position of the first feature; modifying the second audio component to modify the sound field based upon the location of the user in the image data relative to the position of the second feature; and providing the first and the second audio components to the audio stream (see fig. 16, col. 14, line 59-col. 15, line 30. The participants in the conference are positioned at a locations in which the sound will be emanating from. Thus the user receiving the audio will hear the sound coming from the direction at which the participants are positioned at. Therefore the user receiving the audio will hear the sound based on position of the listener in a conference call and position on the display.). 
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate position and location of the sound field depended on the participant location in a conferencing session. The modification provides sound from a location of the remote user to a locale participant. 


Regarding claim 14, Lee does not teach the system of claim 13, wherein the audio stream comprises a first audio component associated with the first feature and a second audio component associated with the second feature, and wherein the operation of modifying the audio stream comprises: modifying the first audio component to modify the sound field based upon the location of the user in the image data relative to the position of the first feature; modifying the second audio component to modify the sound field based upon the location of the user in the image data relative to the position of the second feature; and providing the first and the second audio components to the audio stream.
Bedingfield teaches wherein the audio stream comprises a first audio component associated with the first feature and a second audio component associated with the second feature, and wherein the operation of modifying the audio stream comprises: modifying the first audio component to modify the sound field based upon the location of the user in the image data relative to the position of the first feature; modifying the second audio component to modify the sound field based upon the location of the user in the image data relative to the position of the second feature; and providing the first and the second audio components to the audio stream (see fig. 16, col. 14, line 59-col. 15, line 30. The participants in the conference are positioned at a locations in which the sound will be emanating from. Thus the user receiving the audio will hear the sound coming from the direction at which the participants are positioned at. Therefore the user receiving the audio will hear the sound based on position of the listener in a conference call and position on the display.). 
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate position and location of the sound field depended on the participant location in a conferencing session. The modification provides sound from a location of the remote user to a locale participant. 

8.	Claim(s) 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0316966) in view of Goldman et al. (US 2018/0077384).
	Regarding claim 8, Lee does not teach the method of claim 1, wherein obtaining the image data comprises obtaining the image data contemporaneously with display of the display data.
	Goldman wherein obtaining the image data comprises obtaining the image data contemporaneously with display of the display data (see fig. 1, 3A, 5, ¶ 0015. The imaged captured has location and orientation or direction of the image and information provided to the display would be in correlation to the display location for image output.).  
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate position and location of a user image on a display. The modification provides image of the user at locations on the display based on the captured image data.  

Regarding claim 17, Lee teaches the system of claim 10, wherein the operation of obtaining the image data comprises obtaining the image data contemporaneously with display of the display data.
Goldman wherein obtaining the image data comprises obtaining the image data contemporaneously with display of the display data (see fig. 1, 3A, 5, ¶ 0015. The imaged captured has location and orientation or direction of the image and information provided to the display would be in correlation to the display location for image output.).  
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Lee to incorporate position and location of a user image on a display. The modification provides image of the user at locations on the display based on the captured image data.  



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651